Title: To Thomas Jefferson from Thomas Appleton, 26 July 1788
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Rouen 26th. July 1788.
          
          I receiv’d the letter which you did me the honor to write of the 20th. and have agreeably reship’d the candles. The Captain of the Vessel immediately upon his Arrival in Port enter’d his Cargo at the Custom House in which was included the Case. Altho’ I knew this circumstance Yet as it had it not been landed, I concluded no duties would be demanded indeed the officer coincided with me in opinion: but I now find that not only the duty of entry is requir’d but also that of going Out of the Kingdom, both of which are equal and very extravagant. This being the situation I take the liberty of requesting Your Excellency’s opinion, wether the duties should be paid, or if a discharge Can be procur’d from one of the farmer’s General. As often as I have apply’d at the Office so various have been the duties requir’d which Convinces me, there is Not a precise article in any arret respecting this Kind of Merchandize.—It is not the amount which prevents me from immediately paying it: but I chose not to accede as it would then fix the right of demand in future, without Your approbation.
          I have the honor to be with every Sentiment of respect Your Excellency’s Most Obedient & Most Humble Servt.,
          
            
              Thos Appleton
            
          
        